Citation Nr: 1307766	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-41 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral foot disorders.

3.  Entitlement to service connection for bilateral ankle disorders.

4.  Entitlement to service connection for bilateral knee disorders.

5.  Entitlement to an initial rating in excess of 30 percent for service-connected PTSD.

6.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2009 rating decisions of the Winston-Salem RO.

A review of the Veteran's electronic ("Virtual VA") record does not contain any additional evidence or information pertinent to the current appeal.

The issues involving service connection and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal, the service-connected PTSD has resulted in a disability picture that more closely resembles occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks manifested by depression, anxiety, occasional anxiety attacks, occasional lack of motivation, and avoidance of crowds; occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships, deficiencies in most areas, or total occupational and social impairment is not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (Code) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57   (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (201s).  The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the October 2009 rating decision on appeal granted service connection for PTSD, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this opinion, the General Counsel  held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary SOC was issued in January 2011.  
VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for a VA examination that is adequate for rating the disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Merits of the Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded).  Here, staged ratings were not assigned.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

A May 2009 statement from the Veteran's sister indicates that she noticed he was nervous, "jumpy," easily angered, and very depressed over the years.  He also became more antisocial.

A May 2009 evaluation by the Veteran's private physician shows that the Veteran reported having an increase in alcohol consumption and PTSD symptoms after he retired in 2008.  His anxiety, depression, and Vietnam memories occurred more frequently.  He reported being lonely, not leaving the house and having a dislike of crowds.  He felt he had no purpose in life and was hopeless and helpless.  He felt depressed most of the time on a daily basis and felt anxious and restless.  The Veteran had difficulty sleeping and self-medicated with alcohol.  The Veteran apparently reported that "little things" annoyed and bothered him.  

While the Veteran reported that he had a "history" of putting a gun in his mouth, the Veteran denied homicidal or suicidal ideation and hallucinations on mental status examination, he was dressed casually and appropriately.  Good eye contact was maintained and his speech was within normal limits.  There was no psychomotor agitation or retardation, his thought processes were goal directed and logical, his mood and affect were depressed and anxious, and he was tearful during most of the interview.  His memory was within normal limits and judgment and insight were good.  His GAF score was 37.

On September 2009 VA examination, the Veteran indicated that he was happy, but that he was not always motivated to do activities such as gardening or engage others interpersonally, but did so anyway.  He denied having any current suicidal thoughts and the last such thought was in August.  The Veteran reported being married 3 times.  He did not get along with his son, but had positive relationships with his daughters.  Outside of his family, he was friends with one neighbor and participated in several veterans organizations.  Until 2 years previously, he had several good friends but he separated himself from them when his drinking increased after he retired.  He spent time working in the yard, watching television, drinking, going to church, reading and praying.  Recently he stopped bowling due to the lack of commitment from his team.  The Veteran drank alcohol almost daily to ease his depression and help with his anxiety.

He appeared clean and appropriately dressed but not cleanly shaven.  His pupils were dilated and there was nothing remarkable about his psychomotor activity or speech.  His attitude was cooperative, friendly, and relaxed.  When talking about his military trauma he became very tearful and upset.  His affect was appropriate and his mood was good but depressed with appropriate sadness while discussing his trauma.  His attention was intact, he was oriented, and his thought process and content were unremarkable.  There were no delusions and he understood the outcome of his behavior.  Regarding insight, he partially understood his problem.  His behavior was not inappropriate, he interpreted proverbs, and he had obsessive/ritualistic behavior in the form of checking locks 8 to 10 times a day and enclosing his property in barbed wire.

The Veteran reported having sleeping difficulties and estimated 5 hours of sleep per night.  Nightmares occurred 3 times a week and they were very distressing.  Sometimes he kicked or punched in his sleep.  He had panic attacks 3 or 4 times a year and each episode lasted approximately 10 minutes.  There were no homicidal or suicidal thoughts and his impulse control was good.  He had a remote history of violence related to his second wife.  His disability moderately affected his shopping and sports/exercise and had a light affect on driving.  There were also many areas in which his functioning was not impacted by PTSD.  He reported being fearful in crowds and denied going to public malls.  He shopped at the military base where he felt there was no threat.  Recent memory was moderately impaired but immediate and remote memory was normal.  The Veteran was currently retired and last worked in 2008.  The examiner indicated that the Veteran's primary diagnosis was PTSD and that alcohol abuse was secondary to this, since the Veteran used alcohol to cope with his PTSD symptoms.  His GAF score was 60.

The VA examiner indicated that the Veteran's disability was productive of occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.  Examples of pertinent symptoms were intrusive daily thoughts and nightmares related to combat, continued fear of crowds, feeling disconnected from others interpersonally, not going to public places or celebrations, and daily anxiety.

Private treatment records from July 2009 to September 2010 show that the Veteran was tearful and depressed.  On one occasion he complained of flashbacks and nightmares.  He had an on and off relationship with his girlfriend.  He denied hallucinations and suicidal or homicidal ideation.  

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.   In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2012).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

The Veteran's assertions regarding his service-connected PTSD are set forth in his notice of disagreement.  He contends that the disability is more appropriately rated as 70 percent or 100 percent disabling and he suggests that the findings and GAF score of his treating psychiatrist should be given greater deference than the VA examiner.  He further contends that no consideration was given to the treating psychiatrist.

Although that private psychiatrist is the Veteran's primary provider for his psychiatric disability, the Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  The law provides that VA is obligated to consider and articulate reasons or bases for its evaluation of a treating physician's opinion.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  

While the Veteran found language in another Board decision that assessed more probative value to a treating physician's opinion, that decision has no binding affect on this or any other Board decision.  See 38 C.F.R. § 20.1303 (2012).  It is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

Here, there is only a 4 month difference between Dr. H. J's evaluation and the VA examiner's evaluation and opinion.  Given that Dr. H. J's evaluation was written when he first started treating the Veteran, he had no greater familiarity with the Veteran at the time than the VA examiner had at the time of her examination.  Thus, the Veteran's assertion that the private psychiatrist was more familiar with him than the VA examiner is inaccurate at least as it pertains to the May 2009 evaluation.  Subsequent treatment records from Dr. H. J provide little information and are far less detailed that the initial evaluation.

Overall, the most comprehensive evaluations of the Veteran's disability are contained in the May 2009 and September 2009 evaluations.  The overall review of the file supports a finding of greater probative value to the VA examiner's opinions.  In making this finding, the Board does not discount the probative value of the private physician's findings.  Both examiners noted the Veteran's symptoms, but the VA examiner provided a more detailed description on how the disability impacted the Veteran's life, especially with regard to the rating criteria.  The examiner explored the Veteran's family and interpersonal relationships and the impact of the disability on recreational activities and in daily functioning; thereby, providing a better picture of the Veteran's disability.  For this reason, the VA examination is more probative.  There is an obvious disparity between the GAF scores assigned by the treating psychiatrist and VA examiner, but based on the Veteran's symptoms and functional impairment, the GAF score of 60 appears to be more consistent with his disability picture.  GAF scores of 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Based on the Veteran's statement, he was less symptomatic when he was employed and socially he functioned better when not in crowds or public places.  

Despite the difference in GAF scores, the disability is not shown to warrant a higher or staged rating at any time during the appeal.  The VA examiner specifically indicated that the disability did not produce reduced reliability and productivity due to PTSD symptoms.  Despite the disability, the Veteran maintained some relationships, remained active around his home, was somewhat active in the community through church attendance and veterans organizations, and was independent in his care.  He communicated effectively, had infrequent panic attacks, and maintained good judgment and insight.  He was shown to have some disturbances in motivation or mood but he continued to function fairly well.  In fact, he reported on the VA examination that he interacted with others and participated in activities even when he was not motivated to do so.  Although the Veteran has reported a history of suicidal ideation, he has also denied such thoughts and this is not constant nor even frequent. For the reasons stated above, the disability picture does not approximate or show reduced reliability and productivity.  As a result, a 50 percent or higher rating is not assignable.

The preponderance of the evidence is against the assignment a higher initial rating; therefore, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2012), but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.   

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are contemplated by the rating criteria. 

The disability is not rated based solely on symptoms noted in the rating criteria since does not contain an exhaustive list of symptoms.  However, given the symptoms manifested throughout the appeal, they are reasonably encompassed in the criteria in terms of occupational and social functioning impairment.  Indeed, there is nothing in the manifested symptoms or their impact that is shown to be unusual or outside schedular consideration.  Thus, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra. 


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

A discussion of the evidence in the January 2009 rating decision indicates that the Veteran's service treatment records were considered.  In this regard, specific records were referenced pertaining to some of the claimed service-connection disabilities.  In particular, a May 1981 record referable to the low back, a September 1968 record referable to a right foot injury, and a November 1986 separation examination were noted.  However, those records are no longer associated with the claims file.  Thus, the case must be remanded in order to locate the Veteran's service treatment records and associate them with the claims file.

The AMC must also obtain any ongoing VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must ensure that a thorough search is conducted to locate the Veteran's service treatment records, to specifically include records dated in September 1968, May 1981, and November 1986.  If no additional service treatment records are secured then this must be documented and the Veteran must be notified of this fact in writing.  In the event the service treatment records are not located, the AMC must also contact the Veteran and ask him to provide copies of his service treatment records.

2.  The RO/AMC must obtain copies of all VA treatment records since September 2009 and associated them with the claims file.  If there are no additional records available then this must be noted in the record.  

3.  Readjudicate the Veteran's claims.  If any benefit is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


